Exhibit 99.2 (Text of graph posted to Ashland Inc.'s website concerning Ashland Specialty Ingredientsgross profit) 3 Month Rolling Average (%)* 2012 January 32.0 February 32.9 March 35.4 April May June July August September October November December 12 Month Rolling Average (%)* January February March April 33.8 May June July August September October November December *NOTE: Information from December 2012 has been adjusted to exclude a loss of $31 million related to certain commoditized guar inventories, as well as income of $22 million related to the settlement of a business interruption insurance claim. Information from September 2011 and priorincludes the pre-acquisition operations of ISP, which was acquired on August 23, 2011. Information from October 2008 and prior represent the pre-acquisition operations of Hercules' Aqualon Group acquired on November 13, 2008. Informationhas been adjusted to exclude the impact of the inventory fair value adjustment charges related to purchase accounting for the Hercules and ISP acquisitions, which totaled $30 million and $44 million, respectively.
